IN THE COURT OF APPEALS OF IOWA

                                  No. 18-1085
                             Filed February 5, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TYLER WAYNE DAVIS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Kossuth County, Ann M. Gales,

District Associate Judge.



      Tyler Davis appeals his conviction for failing to comply with sex-offender

registration requirements. AFFIRMED.



      Jack Bjornstad of Jack Bjornstad Law Office, Spirit Lake, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Heard by Vaitheswaran, P.J., and Doyle and May, JJ.
                                         2


MAY, Judge.

       Tyler Davis appeals his conviction for failure to comply with sex-offender

registration requirements. We affirm.

I. Facts and Prior Proceedings

       On December 9, 2015, around 1:00 a.m., Algona Police Officer Doug Ray

stopped Davis for a traffic violation. When Kossuth County Sheriff Sergeant

Charles Robinson heard about the stop,1 he recognized Davis’s name and

remembered his status as a sex offender. Curious why Davis was driving in

Kossuth County in the early morning hours, Robinson asked Ray to hold Davis at

the traffic stop so he could come question Davis.

       When Robinson arrived at the stop location, he asked Davis why he was in

the county at that time. Davis stated he just finished work at Snap-On,2 where he

had been working since June. Robinson inquired whether Davis had registered

his work location in Kossuth County in compliance with Iowa’s sex-offender registry

requirements.3 Davis stated he had. Robinson used the computer in his vehicle

to test Davis’s statement. Robinson’s investigation suggested Davis was not

registered in Kossuth County. Upon hearing this news, Davis said he registered

in June.




1  At trial, Robinson testified, “I heard Algona police officer Doug Ray conduct a
traffic stop.” Presumably, he heard this over the police radio.
2 Davis does not challenge the assumption that Snap-On is located in Kossuth

County.
3 Iowa Code section 692A.104(2) (2015) mandates: “A sex offender shall, within

five business days of changing . . . employment, . . . appear in person to notify the
sheriff of each county where a change has occurred.”
                                           3


       Later in the morning, Robinson investigated further. He spoke with Tammy

Eden, an employee of the Kossuth County Sheriff’s Department. Eden’s work

includes handling sex-offender registrations. Eden told Robinson that Davis was

not registered in the county. However, through a database, she was able to see

that, in June, Davis registered in Palo Alto County and listed Snap-On as his place

of employment.

       The State charged Davis with failing to register as a sex-offender in violation

of sections 692A.111(1) and 692A.104(2). Following a bench trial,4 the district

court found Davis guilty as charged.           Davis appeals, alleging he received

ineffective assistance of counsel.5

II. Discussion

       Davis claims counsel was ineffective for failing to move to suppress

statements he made during the traffic stop. At oral argument, he clarified he also

claims counsel was ineffective for failing to move to suppress evidence stemming

from the resulting investigation. He argues his statements to Robinson were

compelled, in violation of the Fifth Amendment of the United States Constitution as

well as article I, section 9 of the Iowa Constitution.



4 Davis stipulated that he is a sex offender subject to chapter 692A’s registration
requirements.
5 We recognize Iowa Code section 814.7 was recently amended to provide in

pertinent part: “An ineffective assistance of counsel claim in a criminal case shall
be determined by filing an application for postconviction relief” and “shall not be
decided on direct appeal from the criminal proceedings.” See 2019 Iowa Acts
ch. 140, § 31. In State v. Macke, however, our supreme court held the amendment
“appl[ies] only prospectively and do[es] not apply to cases pending on July 1,
2019.” 933 N.W.2d 226, 235 (Iowa 2019). We are bound by our supreme court’s
holding. We conclude, therefore, the amendment “do[es] not apply” to this case,
which was pending on July 1, 2019. Id.
                                          4

       Ineffective-assistance claims are reviewed de novo. State v. Haas, 930
N.W.2d 699, 703 (Iowa 2019). To succeed on an ineffective-assistance claim,

Davis must demonstrate counsel failed to perform an essential duty and

constitutional prejudice resulted. State v. Walker, 935 N.W.2d 874, 881 (Iowa

2019). “Because the test for ineffective assistance of counsel is a two-pronged

test, [Davis] must show both prongs have been met.” Nguyen v. State, 878 N.W.2d
744, 754 (Iowa 2016). Generally, ineffective-assistance claims are preserved for

postconviction relief so the record can be fully developed. Haas, 930 N.W.2d at

703.

       The State urges us to preserve Davis’s claims for a future postconviction-

relief action so that the record can be further developed. It reasons that, because

the traffic stop was not challenged below, the record was not developed enough

to evaluate Davis’s constitutional claims. On review, we agree and preserve

Davis’s claims. See State v. Harris, 919 N.W.2d 753, 754 (Iowa 2018) (providing

when the record is not sufficiently developed to address an ineffective-assistance

claim on direct appeal, the appellate court should not reach the issue and permit

the defendant to raise the issue in a postconviction-relief action).

       AFFIRMED.